     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                         )
                                                         )
 7                    Plaintiff,      vs.                )   Case No.: 2:09-CV-04590-WDK-FMO
                                                         )
 8   JESSICA SIERRA, et al,                              )                   RENEWAL OF JUDGMENT
                                                         )                    BY CLERK
 9                Defendant,                             )
                                                         )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Jessica Sierra ana
13
     Jose Jesus Sierra, individually and d/b/a La Sierra Bar, entered on April 9, 2010, be and the same is
14
     hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                 $      14,579.28
17
                     b. Costs after judgment                           $        00.00
18
                     c. Subtotal (add a and b)                         $      14,579.28
19
                     d. Credits                                        $         0.00
20
                     e. Subtotal (subtract d from c)                   $      14,579.28
21
                     f.   Interest after judgment(.47%)                $        682.79
22
                     g. Fee for filing renewal of application          $        00.00
23
                     h. Total renewed judgment (add e, f and g) $            15,262.07
24

25
             March 25, 2020
     Dated: ___________________               CLERK, by _________________________
                                                         ______________________
                                                                             _ __
26                                               Deputy

27                                            Kiry A. Gray,
                                              Clerk of U.S. District Court
28




                                              Renewal of Judgment
